DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21-23, & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,168,299; hereafter ‘299) in view of Weber (Austin Weber, Outsourcing the Line, https://www.assemblymag.com/articles/84382-outsourcing-the-line, 6/1/2006; hereafter Weber), Cuyler et al. (US 2003/0224198; hereafter ‘198), Scott (US 2017/0259288; hereafter ‘288), and Madden et al. (US PG Pub 2002/0198618; hereafter ‘618).
Claim 1: ‘299 et al. teaches of a method for applying a coating to a vehicle (Col. 1 Lines 6-17, 46-50), said method comprising of the steps of:
preparing a first portion of the vehicle to receive the coating (Col. 2 Lines 60-65), wherein the preparing comprises cleaning the portion of the vehicle to receive the coating (Col. 9 Lines 53- 63);
applying at least one mask to adjacent areas of the first portion of the vehicle (Col. 9 Lines 66, 67, Col. 10 Lines 1-7); and
applying at least one pre-coating treatment to the first portion of the vehicle (Col. 9 Lines 63- 63);
applying a first layer of the coating to the first portion of the vehicle (Col. 10 Lines 8-10, 24-24, 46-67, Col. 11 Lines 1-3); and
removing the at least one mask from the adjacent areas of the first portion of the vehicle (Col. 10 Lines 19, 20, Col. 11 Lines 3-5).
The coating of ‘299 is a bed liner (col. 1, lines 1-5).
‘299 does not teach receiving the vehicle from a manufacturer or distributor of the vehicle at a bed liner coating application facility prior to preparing and coating the portion of the vehicle and returning the vehicle to the manufacturer or distributor from the bed liner coating application facility.
However, Weber, which is directed towards the automotive industry (title & ¶ 1, pg 1) and outsourcing line processes (title) such as painting (see ¶s 2 & 4, pg 4) discloses that outsourcing provides OEMs the ability to balance rapidly fluctuating market conditions (¶ 2, pg 4) which can provide economic benefits to automakers (¶ 1, pg 4) in which assembly and painting are performed in separate facilities (¶ 4, pg 4).
And ‘198, which is directed towards sprayable bed liners (title) discloses that it is known to apply bed liners in aftermarket shops (¶ 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Weber & ‘198 into the process of ‘299 such that the coating process is outsourced and thus prior to performing the above discussed steps of ‘299, the vehicle is received from the manufacturer or distributor by the outsourcing bed liner coating application facility and then after performing the above steps, the vehicle is returned to the manufacturer/distributor because as taught by Weber, the outsourcing paint shop processes can improve quality and reduce costs which would have predictably improved the process.
The combination does not teach obtaining vehicle data or applying the coatings based on the vehicle data.
‘299 et al. teaches that the portion of the vehicle, which is to be coated by the coating, may be the bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30- 40, Col. 8 Lines 11-23, 34-36). The coating itself is also taught to constitute a liner for said bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34- 36). Application of the coating and/or the layer thereof may also be accomplished via spraying (Col. 1 Lines 6-15, Col. 9 Lines 25-43), such as by a robotic sprayer (col. 13, lines 40-41). However, ‘299 et al. does not explicitly teach that an electronic system may be used to track the coating application progression and to keep stock of vehicle inventory.
	Instead, ‘198 et al. teaches that the spraying-based bed liners for vehicles are generally applied, namely via spraying, in third party spray shops (Paragraph 10). 
	‘288 further teaches that third party spray shops may utilize an electronic system to keep track of the progression and the number of spray jobs, such as for efficiency and payment purposes (Paragraphs 1, 4, 7, 19, 26, & 28).
	And ‘618, which is directed towards assembly line control (title) discloses that a vehicle can be tracked during the entire assembly process by a database comprised of a combination of VIN, build sheet information, vehicle location, and coatings to be applied (see abstract and ¶s 37, 38, 62, & 64). ’618 further discloses that it is known in the automotive industry to use programmable logic controllers to control robots for painting (¶ 62).
	Thus, based on the teaching discussed above, it would have been obvious to one of ordinary skill in the art to combine the teachings and use an electronic system to track and inventory the coating application of ‘299 et al. for efficiency and cost purposes at an offsite coating facility for applying the bed liner of the combination.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a robot controlled by a programmable logic controller (i.e. a programmable robot) as the specific robot used in ‘299 because robots controlled by a programmable logic controller are art recognized as suitable for performing painting in the automotive industry and would have predictably performed the process as desired.
	In addition to the teachings discussed above, ‘288 further teaches that the electronic system includes a database, wherein said database contains information about to the spray job that is to be performed by the user (Paragraphs 19, 26, 28). For example, the information may include specifications about the to-be-sprayed vehicle and/or the spray job therefor (Paragraphs 19, 26, 28). Note that the user is made aware of the type and/or the progress of the spray job once said user has accessed the database (Paragraphs 4, 19, 26, 28). 
	Additionally, as discussed above, ‘618 discloses tracking the vehicle with a database comprised of at least the VIN, build sheet and coatings to be applied which are inherently “information received from the manufacturer given that the build sheet and VIN are manufacture details pertaining to the vehicle being built.
	Thus, in light of the teachings discussed above, it would have been obvious to one of ordinary skill in the art to store information about the portion, such as being characteristic portion information that is based on vehicle dimensions and attributes, in a database because such a storage would allow for and/or enhance efficiency during the coating application of ‘299 et al., ‘198 et al., and ‘288.
Thus, in light of the teachings discussed above, it would have been obvious to one of ordinary skill in the art to obtain vehicle data from the manufacturer prior to applying the pre-coating treatment and coatings of ‘299 and then further apply each coating based on said vehicle data because the vehicle data contains information pertaining to the desired coatings and thus would improve the efficiency of the process by tracking the information.
The combination does not explicitly teach “sending vehicle data to the manufacturer or distributor from the bed liner coating facility, wherein the vehicle data includes information pertaining the first portion of the vehicle to receive the bed liner coating.
However, given that the combination teaches using data to track the process (i.e. vehicle data) and that the process can be performed at several facilities it would have been obvious to send the vehicle information between the several facilities during the tracking process because it would have maintained the tracking process of the combination.
Additionally, given that it would have been obvious to send the vehicle tracking information its apparent that the combination also teaches sending vehicle data pertaining to the first portion of the vehicle to receive the bed liner because it contains information pertaining to the number of paint passes and the completion as discussed above.
Claim 2: In addition to the teachings discussed above, it is apparent in the teachings of ‘299 et al. that the step of applying a layer of the coating involves applying said layer in a predetermined path (Col. 10 Lines 66, 67, Col. 11 Lines 1-3).
Claim 3: In addition to and as indicated in the teachings discussed above, ‘299 et al. teaches that the portion of the vehicle, which is to be coated by the coating, may be the bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34-36). The coating itself is also taught to constitute a liner for said bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34-36). Furthermore, ‘299 et al. teaches that each of the at least one mask is removable in nature and may include various forms of masking tape, such as being a trim masking tape (Col. 9 Lines 66, 67, Col. 10 Lines 1-7). However, ‘299 et al. does not teach of using a masking aid, namely being a three-dimensional or object-shaped masking aid, to protect the bed of the vehicle during application of the layer of the coating.
Instead, ‘198 et al. similarly teaches of a method for coating a bed portion of a vehicle, wherein said bed portion is masked prior to the coating thereof (Paragraphs 2, 3, 7-12). ‘198 et al. further teaches that, although a trim masking tape works well with straight or line-shaped areas of the bed portion, hole-shaped and/or complex shaped areas of the bed portion are better masked by a masking aid (Figs. 1A-1D, 2, Paragraphs 8-12, 14, 15, 19, 20, 36, 42). Note that said masking aid of ‘198 et al. is inherently a three-dimensional or object-shaped that is formed via fabrication (Figs. 1A-1D, 2, Paragraphs 19, 20, 35-42). Note that said masking aid of ‘198 et al. is inherently applied to a component, such as being a hole-shaped and/or complex-shaped component, within the bed portion and is subsequently removed, namely after the coating of the bed portion (Figs. 1A-1D, 2, Paragraphs 19, 20, 35-42). 
Thus, based on the teaching discussed above, it would have been obvious to one of ordinary skill in the art to combine the teachings and also use a masking aid to protect the portion, namely being the bed, of ‘299 et al. because such a usage would facilitate and/or enhance said protection of the portion, namely being the bed, of ‘299 et al.
Claims 4 & 7: In addition to and as indicated in the teachings discussed above, ‘299 et al. teaches that the portion of the vehicle, which is to be coated by the coating, may be the bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30- 40, Col. 8 Lines 11-23, 34-36). The coating itself is also taught to constitute a liner for said bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34- 36). Application of the coating and/or the layer thereof may also be accomplished via spraying (Col. 1 Lines 6-15, Col. 9 Lines 25-43), such as by a robotic sprayer (col. 13, lines 40-41). However, ‘299 et al. does not explicitly teach that an electronic system may be used to track the coating application progression and to keep stock of vehicle inventory.
Instead, ‘198 et al. teaches that the spraying-based bed liners for vehicles are generally applied, namely via spraying, in third party spray shops (Paragraph 10). 
‘288 further teaches that third party spray shops may utilize an electronic system to keep track of the progression and the number of spray jobs, such as for efficiency and payment purposes (Paragraphs 1, 4, 7, 19, 26, & 28).
And ‘618, which is directed towards assembly line control (title) discloses that a vehicle can be tracked during the entire assembly process by a database comprised of a combination of VIN, build sheet information, vehicle location, and coatings to be applied (see abstract and ¶s 37, 38, 62, & 64).
Thus, based on the teaching discussed above, it would have been obvious to one of ordinary skill in the art to combine the teachings and use an electronic system to track and inventory the coating application of ‘299 et al. for efficiency and cost purposes at an offsite coating facility for applying the bed liner of the combination.
Claim 5: In addition to the teachings discussed above, ‘288 further teaches that the electronic system includes a database, wherein said database contains information about to the spray job that is to be performed by the user (Paragraphs 19, 26, 28). For example, the information may include specifications about the to-be-sprayed vehicle and/or the spray job therefor (Paragraphs 19, 26, 28). Note that the user is made aware of the type and/or the progress of the spray job once said user has accessed the database (Paragraphs 4, 19, 26, 28). 
Additionally, as discussed above, ‘618 discloses tracking the vehicle with a database comprised of at least the VIN, build sheet and coatings to be applied which are inherently “information received from the manufacturer given that the build sheet and VIN are manufacture details pertaining to the vehicle being built.
Thus, in light of the teachings discussed above, it would have been obvious to one of ordinary skill in the art to store information about the portion, such as being characteristic portion information that is based on vehicle dimensions and attributes, in a database because such a storage would allow for and/or enhance efficiency during the coating application of ‘299 et al., ‘198 et al., and ‘288.
Claim 6: ‘299 et al. discloses that the coating application equipment includes at least a robot and a material delivery controller (a robotic spray application explicitly teaches a robot and implicitly teaches that the robotic spray comprises a controller and therefore teaches both the robot and material delivery controller; see col. 1, lines 45-60 and col. 13, lines 47-51).
The combination does not teach whether the electronic vehicle inventory and tracking system is in electronic communication with the coating application system or manually entered.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to automate the communication between the two systems and thus put them in electronic communication because it is prima facie obvious to automate a manual activity. See MPEP §2144.04(III).
Claim 8: In addition to the teachings discussed above, ‘299 et al. further teaches that the portion of the vehicle, which is to be coated, may be the bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34-36). ‘299 et al. further teaches that the coating may be applied as a single layer or a plurality of layers, wherein said plurality is inclusive of the layer and a second layer (Col. 10 Lines 66, 67, Col. 11 Lines 1-3, Col. 9 Lines 18-27). In addition, the thickness of the coating may be varied therethrough, wherein one area of the portion may have a thicker coating amount formed thereon and another area of the portion may have a thinner coating amount formed thereon (Col. 8 Lines 34-46). For example, the coating amount formed on the associated sidewalls of the bed may be thinner than the coating amount formed on the associated bottom of the bed (Col. 8 Lines 46-47). 
Thus, in light of the teachings discussed above, it would have been obvious to one of ordinary skill in the art to apply the second layer of the coating on top of the layer of the coating, wherein the associated predetermined path for applying the second layer of the coating is different from the associated predetermined path for applying the layer of the coating.
Claim 9: In addition to the teachings discussed above, ‘299 et al. further teaches that the application of the second layer of the coating occurs after a predetermined amount of time has elapsed since the application of the layer of the coating (Col. 28 Lines 34-52).
Claim 21: ‘299 further teaches applying the bed liner coating to both the sidewalls and the bottom of the truck bed (i.e. vertical and horizontal surfaces; col. 8, lines 44-46, ‘299).
Claim 22: ‘299 is directed towards an automotive coating (abstract) and teaches using a robotic applicator (col. 1, lines 45-60).
Given that the combination teaches applying a coating on a physical object and the claims do not provide a reference point it is apparent that the coating is applied to either a horizontal or vertical surface.
Claim 23: The amount of bed liner coating applied is varied (col. 8, lines 44-46, ‘299).
Claim 25: The bed liner coating is a two-component medium (abstract, ‘299). 
Claim 26: The two components of the bed liner coating are mixed in the applicator (col. 9, lines 25-29).
Claim 27: ‘299 teaches that the bed liner coating can be applied to a primer surface (to a primer surface (i.e. the pre-coating treatment can be a primer coating; col. 9, lines 50-65, ‘299) which has an existing surface coating of an e-coat which can be a water-based urethane coating (i.e. a water-based paint and a polymer; see col. 21, lines 10-35).
It is apparent that the primer coating provides an improved intercoat between the existing coating and the bedliner because the surface was primed and a coating is produced.
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘299 et al., in view of Weber, ‘198, ‘288, & ‘618, as applied above, and further in view of Davenport (US 4,974,895; hereafter ‘895).
Claim 10: In addition to and as indicated in the teachings discussed above, ‘299 et al. teaches that the portion of the vehicle, which is to be coated, may be the bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34-36). The coating itself is also taught to constitute a liner for said bed of the vehicle (Col. 1 Lines 6-13, Col. 2 Lines 30-40, Col. 8 Lines 11-23, 34-36), wherein said coating may be applied as a single layer or a plurality of layers, said plurality being inclusive of the layer and a second layer (Col. 10 Lines 66, 67, Col. 11 Lines 1-3, Col. 9 Lines 18-27). Furthermore, the surface roughness degree of the coating may be such that said coating and/or the surface thereof is textured or smooth (Col. 2 Lines 36-40, Col. 21 Lines 17-20). 
Thus, in light of the teachings discussed above, it would have been obvious to one of ordinary skill in the art to apply the second layer of the coating may be a texture layer, wherein said texture layer is applied on top of the layer of the coating.
However, ‘299 et al. does not explicitly teach that the surface roughness degree of the coating may be varied therethrough, wherein one area of the portion may have a textured coating surface and another area of the portion may have a smooth coating surface. 
Instead, ‘895 similarly teaches of a liner for a bed portion of a vehicle (Paragraphs 2, 3, 7-12). ‘895 further teaches that one area of the liner and/or the surface thereof may be textured and another area of the liner may be smooth (Abstract, Col. 1 Lines 5-8, Col. 3 Lines 33-68, Col. 4 Lines 1-31, Col. 5 Lines 3-13). For example, a front area of the liner may be smooth while the other areas of said liner may be textured (Col. 5 Lines 3-13). 
Thus, based on the teachings discussed above, it would have been obvious to one of ordinary skill in the art to combine the teachings and apply both a texture layer and a smooth layer of on top of the layer of ‘299 et al. because a smooth front liner area is a part of a known and successful liner configuration that allows for useful usage of a vehicle and/or the associated bed portion thereof. 
Furthermore, note that, in the combination of ‘299 et al. and DEVANPORT, the associated predetermined path for applying the texture layer of the coating is different from the associated predetermined path for applying the layer of the coating.
Additionally, given that the bed liner of ‘299 is a cured polymeric coating which has a texture it is apparent that the texture is comprised of at least partially solidified nodules of bed liner coating.
Claim 11: In addition to the teachings discussed above, it is apparent in the teachings of ‘299 et al. that the textured layer is characterized by and/or in exhibition of a predetermined coefficient of friction (Col. 2 Lines 36-40, Col. 21 Lines 17-20).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over ‘299 et al., in view of Weber, ‘198, ‘288, & ‘618, as applied above, and further in view of Asano et al. (US PG Pub 2009/0104393; hereafter ‘393) and Line-X Spray-on Truck Bed Liners (https://www.youtube.com/watch?v=797vHu47XCU&t=14s, 2013; hereafter Line-X).
Claim 24: ‘299 does not teach adding an emblem to the first portion of the vehicle using an adhesive prior to applying the bed liner.
However, as taught by ‘393, it is recognized in the automotive art to apply emblems by adhesive (Title and ¶s 1 & 37).
And Line-X which teaches applying the emblem to the already applied bed liner and spraying over it to integrate the emblem with the bed liner (see 1:35-2:12 & 3:46).
It would have been obvious to one of ordinary skill in the art at the time of filing to add an emblem to the first portion of the vehicle with adhesive and then overcoating the emblem with bed liner to integrate it with the coating because as taught by Line-X to integrate emblems with the coating and ‘393 teaches that applying an emblem by adhesive is an art recognized means for attaching said emblems.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that Weber teaches away from the claimed process because Weber states “automakers prefer to operate their own final assembly lines, including body and paint shops”; this is not found convincing because Weber teaches outsourcing the line (title) and goes further to state that the entire process can be outsourced (pg 15) where portions of the process can be kept in house and portions can be outsourced as needs arise (see discussion regarding Chrysler 300C, pg 4 and discussion of in-house vs outsourcing engineering and building of a vehicle, pg 3) as well as the fact that it is known to use separate painting facilities from the assembly lines (pg 4) and discussion regarding decisions to perform assembly by the manufacturer or outsource the assembly (pg 3) does not teach away from outsourcing but instead recognizes that outsourcing is known and the degree of outsourcing is a decision based on the needs of the OEM and thus as discussed above, Weber provides support for the concept of outsourcing the bedliner process and teaches the claimed concepts when considered in combination with the rest of the references.
In regards to applicant’s argument that third-party and aftermarket application is not the same as “receiving, in sequence with manufacture”; the Office does not find the argument convincing because the phrase does not have a special definition and the broadest reasonable interpretation includes a process which occurs prior to the customer taking deliver and thus would include application of bedliners wherein the dealership has the process performed prior to delivery to the customer as well as upfitter processes.
In regards to applicant’s argument that ‘288 does not teach tracking spray processes but instead tracking spray tools; the Office does not find this convincing because tracking the spray jobs performed by the spray tools tracks the jobs and when considered in combination with ‘618 provides a teaching of tracking the entire process of coating in line and out of line by the use of VIN and other information.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicant’s argument that the combination further in view of ‘895 does not teach a combination of 3 layers in which the 3rd layer includes at least partially solidified nodules of bed liner coating; the Office does not find this convincing because claim 10 does not require a trilayer structure but instead that 3 layers are applied wherein the texture layer which is one of the 3 layers is applied on one of the other applied layers but there is no requirement that the first and second layer are applied on top of each other but instead can be applied to different areas of the substrate and thus when considering the disclosure of ‘895 which is in the same field (bed liners for trucks) teaches that it is desirable to form textured and non-textured regions and thus in combination with ‘299, which teaches applying at least two layers to form a textured layer, teaches applying a first layer with a texture layer and at least a second layer without a texture layer and thus it is apparent that the paths of the texture layer is different than the path of the 2nd layer because it is not applied on the 2nd layer and as discussed above, given that the texture layer comprises a texture and is cured it is apparent that it comprises at least partially solidified nodules.
In response to applicant's argument that ‘895 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, though ‘895 is not a spray bedliner it is directed towards bedliners for the same purpose and is in the same field of endeavor as applicant and teaches desired patterns of texture in the field.
In regards to claim 24, applicant is advised that the rejection has been modified by replacing BHLM with the video by Line-X which shows the claimed concept.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GFX - Polyurea Spray Coating, Ground Effects, web.archive.org/web/20150309075357/htt://www.gfxltd.com:80/products-services/sub-page?pg=polyurea-spray-coating; 3/9/2015 –  teaches that GFX has been applying bedliner to truck beds in sequence with manufacture since 3/9/2015
Follett, Non-core activities can be simplified and improved with outsourcing, https://www.plantservices.com/articles/2003/13/?show=all, 2/18/2003 –  further teaches that outsourcing of entire process is known in the art
Inside Indiana Business, https://neindiana.com/news/ground-effects-llc-planning-jobs-for-fort-wayne, 7/3/2013 –  2013 article discussing the new Ground Effect facility next to manufacturing plant for applying bed liners
GFX - Mass Vehicle Customization - Ford, https://web.archive.org/web/20150309075340/http://www.gfxltd.com/products-services/sub-page?pg=ford, 3/9/2015 –  3/9/2015 disclosure by Ground Effect concerning their facilities in Dearborn, MI and Kansas City MO for applying bed liners
GM supplier builds new production facility, https://www.greaterfortwayneinc.com/gm-supplier-builds-new-production-facility/, 8/26/2013 –  2013 article discussing Ground Effects’ facility in Fort Wayne IN for applying bed liner to new trucks for General Motors – i.e. in sequence of manufacture
Chevy Silverado and GMC Sierra Forum - factory spray on bed liner, https://www.silveradosierra.com/threads/factory-spray-on-bed-liner.213802/, 3/2014-4/2014 – 2014 forum discussion regarding factory bed liners on Chevy and GMC trucks which states that the factory bed liners are applied off site by Ground Effects prior to delivery to buyer and are different than aftermarket or dealer applied
Dodge Ram Forum - Ram spray in bed liner or aftermarket?, https://www.ramforumz.com/threads/ram-spray-in-bed-liner-or-aftermarket.183837/, 9/2014 –  2014 forum discussion regarding factory bed liners on RAM trucks which states that the factory bed liners are applied off site by Ground Effects prior to delivery to buyer and are different than aftermarket or dealer applied
Checy Colorado & GMC Canyon - Factory?? Spray-in bed liner, https://www.ramforumz.com/threads/ram-spray-in-bed-liner-or-aftermarket.183837/, 11/2014 –  2014 forum discussion regarding factory bed liners on Chevy and GMC trucks which states that the factory bed liners are applied off site by Ground Effects prior to delivery to buyer and are different than aftermarket or dealer applied
GFX Ford Bed Liner, Ben Dollar, https://www.youtube.com/watch?v=_4QKU0C-GG8 –  video discussing Ground Effects Ford bed liner facility which references 2012 production
Automotive Alley - Ground Effects SubTropolis Fly-Through, https://www.youtube.com/watch?v=CgK-nwjcLug –  video discussing Ground Effects’ Hunt Midwest SubTropolis bed liner facility for application to the 2014 models – i.e. disclosure pertaining to 2013 bed liner application
The Examiner notes that the above imply Ground Effects has been performing application of bed liner “in the sequence of manufacturing” by the process disclosed in the videos and Applicant is invited to address the above references and discuss what limitations in the claims were not previously practiced by Ground Effects in the facilities located at each of the above mentioned locations.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759